Exhibit 99.1 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Stantec Inc. (Stantec) will hold its annual meeting of shareholders at the Citadel Theatre (Shoctor Theatre), 9828 – 101A Avenue, Edmonton, Alberta, on Thursday, May 12, 2011, at 11:00 AM (MT) to 1. Receive Stantec’s financial statements for the financial year ended December 31, 2010, together with the auditor’s report on those statements 2. Elect the directors of Stantec 3. Appoint an auditor and authorize the directors to fix the auditor’s remuneration 4. Transact any other business properly brought before the meeting The accompanying Management Information Circular contains more information regarding these matters. Stantec’s 2010 audited financial statements are included in the 2010 Financial Review, which is available, free of charge, to shareholders upon request. The board of directors has fixed the close of business on March 15, 2011, as the record date for the determination of shareholders entitled to notice of and to vote at the meeting, and only shareholders of record on such date are entitled to vote on these matters at the meeting. By order of the board of directors Paul J.D. Alpern Vice President, Secretary and General Counsel March 15, 2011 DIRECTORS’ APPROVAL Our board of directors has approved the contents of this circular and the distribution of the circular to our shareholders. Paul J.D. Alpern Vice President, Secretary and General Counsel March 15, 2011
